Citation Nr: 1502943	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for bilateral hearing loss, rated as 0 percent disabling prior to January 14, 2011, and as 10 percent disabling since January 14, 2011. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to March 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective June 29, 2010.

An April 2011 rating decision increased the disability rating for bilateral hearing loss, from 0 percent to 10 percent, effective January 14, 2011. However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was scheduled for a travel board hearing in April 2014.  However, the Veteran did not attend the scheduled hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn. See 38 C.F.R. § 20.702 (2014). 

The claim was previously remanded in August 2014 and it has been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. There is also a paperless, electronic record in the Virtual VA system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, after a close review of the record, further development is needed prior to adjudication of the claim for increased initial rating for bilateral hearing loss.

The Veteran was afforded a VA examination for his bilateral hearing loss in April 2011.  Prior to the last Board remand, the Veteran alleged that his hearing had worsened since his April 2011 VA examination.  He submitted a May 2011 private audiological examination which suggested decreased auditory thresholds. The reported speech discrimination scores did not indicate that the private examiner used the Maryland CNC Test.  However, the reported auditory thresholds appeared to be worse than the audiometric findings on VA examination in April 2011. 

As such, the previous Board remand found that a new examination was required because there may have been changes to the Veteran's condition.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Therefore, the Veteran was scheduled for a VA examination in October 2014.  During the October 2014 audiological examination, however, the audiologist concluded that the Veteran's audiological test results were inconsistent due to poor reliability.  The examiner explained that "[d]espite repeated attempts and reinstruction, the test results were not reliable and are not suitable for rating purposes."  Thus, the audiologist did not provide the test results.  Accordingly, the October 2014 audiological examination report is inadequate for adjudicating the Veteran's hearing loss claim. 

Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655.  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  Failure to cooperate during VA examinations "subject[s claimants] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

However, it is unclear whether the Veteran was intentionally refusing to cooperate at the October 2014 VA audiology examination.  Accordingly, he must be provided with an additional audiological examination.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Therefore, the claim is remanded so that the Veteran may be afforded another examination to assess the current severity of his bilateral hearing loss. 

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for bilateral hearing loss.  After the Veteran has signed the appropriate releases, those records not currently of record should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.  The examiner must also fully describe the functional effects caused by the Veteran's hearing disability. 

If the auditory thresholds from the current examination are less severe than the auditory thresholds reported in the private May 2011 audiological report, the VA examiner should explain the reason why there is a difference.

3.  After the development requested above has been completed, the record should again be reviewed. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




